Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, “the calcining reactor” in line 4 has no antecedent basis. 
In claim 17, decomposing “into” a decomposition reactor is indefinite because it sounds as if the ACH is itself turning into a reactor as it decomposes. 
In claim 17, the term “intensive” in “intensive reactor” is indefinite because it is unclear if this is a defined group that is a term of art or an open ended group, which is indefinite. 
Applicant should consider changing “the decomposition” as it is used in claims 18 and 20, because in inorganic chemistry, decomposition is an adjective used to describe either a reaction or a reactor. “The decomposition” is often used as a noun to describe a state of decay or rot. This is causing confusion as to what exactly in the process is being referred to as “the decomposition.” Is it the decomposition reactor or the mixer? “The decomposition is recirculated into the decomposition”, for example, in claim 20, is not definite as it is unclear what exactly is being recirculated and to where because it’s indefinite how the decomposition is not already with the decomposition and where is the decomposition? Where the decomposing reaction is taking place or with the products produced in the reaction? In Fig. 1 there is nothing labeled merely “decomposition.” Please clarify the steps taking place in the process and where the reactants and products are if that is what is meant in the dependent claims. 
In claim 24, the word “take/s” creates indefiniteness. 
In claim 17, “the off-gases” has no antecedent basis. 
In claim 30, “the residence time” has no antecedent basis. 
Allowable Subject Matter
Claims 17-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: The closest prior art US 4226844 and 4107281 teach recycling the aluminum oxide produced in order to allow for heat transfer for efficiency of reactors. However, the prior art does not teach recycling or using aluminum oxide that is admixed in an intensive mixer in a mass ratio of 1:1 to 10:1 with aluminum chloride hydrate and then sent to the fluidized bed reactor decomposition reactor. This is novel and nonobvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732